Exhibit 10.7

Ali Fakhari
Consulting Agreement


This Consulting Agreement (the “Agreement”) is made as of May 4th, 2011 (“the
Effective Date”), by and between Wikiloan Inc.(“Company”), and Ali Fakhari
(“Consultant”).


WHEREAS, Company is engaged in the business of, among other matters, providing a
services to support peer-to-peer lending;


WHEREAS, the Company wishes to retain Consultant to perform certain business
development and marketing advisory services for the Company, and Consultant is
willing to perform such services, all upon the terms and conditions hereinafter
set forth;


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
TERM
 
1.1           This Agreement shall commence on the Effective Date and shall
continue thereafter for a period of six (6) months (the “Term”).
 
CONSULTING SERVICES
 
2.1           Scope of Services.  Company retains Consultant to
provide  advisory services as set forth in the attached Exhibit A (the
‘Consulting Services”).  The Consulting Services shall constitute the complete
and exclusive scope of the services to be provided under this Agreement.  In the
event that the parties mutually agree upon performance of additional consulting
services, such additional services shall be described in a separate exhibit,
including the fees to be paid, and performed pursuant to the terms and
conditions of this Agreement.


2.2           Control. Consultant is not a partner of the Company but is an
independent entity and shall have the sole control of the manner and means of
performing its obligations hereunder. Neither party shall have any right, power,
or authority to create any contract or obligation on behalf of, or binding upon
the other party without the prior written consent of the other party.


2.3           Additional Services. This Agreement governs the Consulting
Services specified herein only. It is understood and agreed by both parties that
any other services or the licensing of any software shall be governed by a
separate agreement entered into between Company and Consultant and shall be
separate and totally independent of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
RESOURCES
 
3.1           Required Resources. Company shall provide Consultant with any
equipment, software and software licenses, technical information, designs, or
documentation reasonably required by Consultant to perform the Consulting
Services under this Agreement.


3.2           Personnel. Company shall ensure that competent personnel are
available during normal working hours to provide information and other support
to Consultant while providing Consulting Services under this Agreement.
 
PAYMENT
 
4.1           Fees and Expenses. The Company shall pay to Consultant the fees
set forth in Exhibit B. Company shall reimburse Consultant for documented
reasonable out-of-pocket expenses incurred in connection with the Consulting
Services within fifteen (15) days from receipt of invoice.  Consultant must
obtain prior approval from Company for all expenses incurred by Consultant on
behalf of Company and all out-of-pocket expenses in excess of $50 per
week.  Consultant will provide the Company with a weekly summary of expenses
incurred and submit invoices for such expenses monthly.
 
WARRANTIES
 
5.1           Consultant. Consultant warrants that (i) the Consulting Services
will be performed by Consultant personnel and performed in a professional manner
consistent with industry standards (ii) the Consulting Services, including any
Work Product, shall be free and clear of all liens and encumbrances of any third
party; and (iii) any Consulting Services or Work Product shall not infringe or
misappropriate any patent, copyright or other similar proprietary right of a
third party or otherwise violate the rights of a third party.


5.2           Mutual. Each party warrants to the other party that it has full
power and authority to enter into and perform its obligations under this
Agreement


5.3           Indemnification. Company shall indemnify, defend and hold
Consultant harmless from and against any and all claims, liabilities, damages
and expenses, including reasonable attorney fees, arising out of Company's
breach of any of its representations, warranties and/or agreements made by
Company. In addition, Company shall defend, indemnify and hold Consultant
harmless from and against any and all claims, liabilities, damages and expenses,
including reasonable attorney fees (collectively, “Claims”), which arise out of,
result from or are based upon any transaction entered into between Company and a
third party involving the Work Product (defined below), provided that such
Claims are not related to a breach by Consultant of its representations,
warranties and covenants contained herein.
 
 
2

--------------------------------------------------------------------------------

 

5.4           Insurance. Company will acquire both Errors and Omissions and
Officers and Director's insurance prior to the beginning Consultant's Services.
 
CONFIDENTIAL INFORMATION
 
6.1           Definition. Confidential Information shall include all information
to which Consultant has access or is exposed to in the course of his work on
behalf of the Company other than information that (a) is or becomes generally
known to the public without breach of this Agreement by Consultant, or (b) is in
the Consultant’s possession prior to its disclosure by the Company, or (c) is
received by the Consultant from a third party having no obligation of
confidentiality to the Company, or (d) is independently developed by the
Consultant without breach of its obligations under this Section 7.


6.2           Use of Confidential Information. Each party agrees that with
respect to the Confidential Information of the other party, during the term of
this Agreement and thereafter, such party shall at all times maintain the
confidentiality of the Confidential Information, using the same degree of care
that such party uses to protect its own confidential information of a like
nature; and shall not use, except in the performance of its obligations as set
forth hereunder, or disclose to any third party any such Confidential
Information, except as may be required by law or court order. Each party shall
have caused its employees and/or contractors, who have access to such
Confidential Information to execute a non-disclosure agreement obligating
him/her to maintain the confidentiality of all Confidential Information
disclosed hereunder.
 
TERMINATION
 
7.1           Termination. Either party may at its sole discretion and for its
own convenience, terminate this Agreement, without further obligation, by
providing the other party with thirty (30) days prior written notice of such
convenience termination.


7.2           Return of Information. Upon termination of this Agreement under
Section 8.1, or upon expiration of the Term, Consultant shall return to the
Company all Confidential Information of the Company and any other information,
data, software, documentation or equipment which the Company has supplied to the
Consultant that may be in the Consultant's possession or control.


7.3           Transition. Following termination of this Agreement under Section
8.1, Consultant agrees to use his best efforts to continue to perform services
hereunder for a reasonable transition period.
 
 
3

--------------------------------------------------------------------------------

 

7.4           Survival Despite Termination. Notwithstanding any termination of
this Agreement, the provisions of Sections 4, 5, 6, 7 and 9 shall survive.
 
LIMITED LIABILITY
 
8.1           EXCEPT FOR DAMAGES TO PERSONS AND/OR DAMAGE TO REAL OR TANGIBLE
PERSONAL PROPERTY CAUSED BY THE NEGLIGENT ACT OR OMISSION OF CONSULTANT,
CONSULTANT'S TOTAL LIABILITY TO THE COMPANY SHALL BE LIMITED TO THE AMOUNTS PAID
BY THE COMPANY TO CONSULTANT HEREUNDER. IN NO EVENT SHALL EITHER PARTY OR ITS
AGENTS, PERSONNEL OR REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES INCLUDING LOST PROFITS,
OR LOSS OF USE.
 
GOVERNING LAW
 
9.1              This Agreement will be interpreted and construed in accordance
with the laws of the State of California and the United States of America,
without regard to conflicts of law principles. Any dispute arising from or
related to this Agreement shall be resolved in binding arbitration, administered
under the rules of  American Arbitration Association under its Commercial
Arbitration Rules, before a single arbitrator.  Judgment on the award rendered
by the arbitrator may be entered in any court having competent jurisdiction
thereof.  The foregoing provided that temporary injunctive relief may be
obtained to prevent the unauthorized disclosure or use of confidential
information or other protected intellectual property pending resolution of such
dispute in binding arbitration.
 
ASSIGNMENT
 
10.1           Neither party shall, without the written consent of the other
party hereto, assign or transfer this Agreement or any of its rights or
obligations hereunder; except that no such consent is needed for any assignment
by the Company to a wholly owned or majority owned subsidiary of the Company or
successor in interest to the Company  whether by merger, consolidation, sale of
all or substantially all assets or otherwise.
 
WAIVERS AND REMEDIES
 
11.1           Any waiver of the provisions of this Agreement or of a party's
rights or remedies under this Agreement must be in writing to be effective. Any
waiver in a particular instance shall not constitute a waiver of the same or
different rights or breaches in any other instance. Failure, neglect or delay by
a party to enforce the provisions of this Agreement or its rights or remedies at
any time will not be construed and will not be deemed to be a waiver of such
party's rights under this Agreement and will not prejudice such party's right to
take subsequent action.  Except as otherwise provided herein relating to
exclusive remedies in certain situations, no exercise or enforcement by either
party of any right or remedy under this Agreement will preclude the enforcement
by such party of any other right or remedy under this Agreement or that such
party is entitled by law to enforce.


 
4

--------------------------------------------------------------------------------

 
 
NOTICES
 
12.1           Any notice to be given hereunder shall be in writing and
delivered personally or sent by facsimile transmission (provided a copy is
contemporaneously sent by regular mail), registered or certified mail, postage
prepaid, or overnight courier service, to the address or facsimile number set
forth below the appropriate party's signature, or such other address or
facsimile number as either party may designate in accordance with this Section.
Notices shall be deemed received at the earlier of actual receipt, three (3)
business days following mailing, one (1) business day after facsimile
transmission (provided automatic confirmation of transmission is received by the
sender) or one (1) business day after deposit with an overnight courier service.


SEVERABILITY
 
13.1           If any term, condition or provision in this Agreement is found to
be invalid, unlawful or unenforceable to any extent, then it is the intent of
the parties that such arbitrator/court apply a rule of reasonableness and modify
the provision in question so it will remain in effect to the greatest extent
permitted by law. In the event an arbitrator/court finds such procedure to be
inappropriate, then such invalid term, condition or provision will be severed
from the remaining terms, conditions and provisions, which will continue to be
valid and enforceable to the fullest extent permitted by law.
 
SECTION HEADINGS
 
14.1           Section headings have been included in this Agreement merely for
convenience or reference. They are not to be considered part of, or to be used
in interpreting, this Agreement.


ENTIRE AGREEMENT
 
 
5

--------------------------------------------------------------------------------

 
 
15.1           This Agreement (including any exhibits, schedules or statements
of work attached hereto) sets forth the entire agreement of the parties with
respect to the subject matter of this Agreement and supersedes all previous
communications, representations, understandings and agreements, either oral or
written, between the parties with respect to said subject matter, except that
any previously executed confidentiality or non-disclosure agreement shall remain
in effect. In the event of conflict between this Agreement and any exhibit,
schedule or statement of work, the terms of the exhibit, schedule or statement
of work shall take precedence. No terms, provisions or conditions of any
purchase order, acknowledgment or other business form that either party may use
in connection with this Agreement will have any effect on the rights, duties, or
obligations of the parties under, or otherwise modify, this Agreement, and each
party hereby continuously objects to any such terms, provisions or conditions.
This Agreement may only be amended by a writing signed by both parties.
 
WAIVER OF JURY
 
16.1           Each party knowingly and voluntarily waives any and all right to
a trial by jury in any action or proceeding arising out of, under or in
connection with this Agreement, or the relationship between the parties hereto.


COUNTERPARTS
17.1           This agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Consulting Agreement to
be duly executed as of the date first above written.
 

Wikiloan, Inc.   Ali Fakhari, Consultant               By:
/s/Edward C. DeFeudis
  By:
/s/ Ali Fakhari 
  Title:
President and CFO
  Title:
CMO
  Address:
 
  Address:
1315 Saltair Avenue, #101
Los Angeles, CA 90025
 

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Work Product


Consultant will provide marketing and business development  advisory services
for Company.




 
7

--------------------------------------------------------------------------------

 




EXHIBIT B


Fees


Consultant will be  paid 420,000 shares of common stock. This will be paid in
one installment.






 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------